04/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 18-0248



                                  No. DA 18-0248

STATE OF MONTANA,

              Plaintiff and Appellee,
      v.

JORY RUSSELL STRIZICH,

              Defendant and Appellant.

                                        ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including May 10, 2021, within which to prepare, serve, and file the State’s

response.




TKP                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              April 5 2021